 1
 2
 3
 4
 5
 6
 7
 8
 9
10                             UNITED STATES DISTRICT COURT
11                           SOUTHERN DISTRICT OF CALIFORNIA
12
13   Daniel Acedo,                                         Case No.: 17-cv-02592-JLS-JLB
14                                        Plaintiff,
                                                           ORDER DENYING PLAINTIFF’S
15   v.                                                    MOTION
16   County of San Diego,
17                                    Defendants.
18
                                                           [ECF No. 59]
19
20         Before the Court is Plaintiff Daniel Acedo’s Motion for Expedient Discovery, in
21   which Plaintiff seeks an order from the Court compelling the Clerk of Court to “issue a
22   subpoena for [his] welfare records.” (ECF No. 59 at 1.) This request is duplicative of the
23   request Plaintiff constructively filed on December 10, 2018. (ECF No. 38.) For the reasons
24   set forth in the Court’s Order denying Plaintiff’s parallel request, Plaintiff is not entitled to
25   conduct any discovery at this time. (See ECF No. 51.)
26   ///
27   ///
28   ///

                                                       1
                                                                                    17-cv-02592-JLS-JLB
 1          To the extent Plaintiff is instead seeking early or expedited discovery,1 Plaintiff does
 2   not demonstrate good cause for such. See Semitool, Inc. v. Tokyo Electron Am., Inc., 208
 3   F.R.D. 273, 275 (N.D. Cal. 2002) (stating that the test for expedited discovery is good
 4   cause). Plaintiff argues that good cause exists because his request is “narrowly tailored”
 5   and “there is a need for the welfare records of Daniel Acedo as to collect Luis M. Acedo’s
 6   debt.” (ECF No. 59 at 2.) However, as Defendants argue in their opposition to Plaintiff’s
 7   motion, Plaintiff’s arguments are insufficient to show good cause for Plaintiff to propound
 8   discovery before discovery has been opened in this case, especially without further
 9   explanation as to the relevance of the documents Plaintiff seeks. (See ECF No. 60 at 2–3.)
10          Accordingly, the Court hereby DENIES Plaintiff’s Motion for Expedient Discovery
11   (ECF No. 59).
12          IT IS SO ORDERED.
13   Dated: April 2, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
27   1
      Plaintiff asserts that his “motion is not for early discovery” but is “for expedient discovery.” (ECF No.
     61 at 3.) However Plaintiff characterizes his motion, discovery is not yet open in this case, and Plaintiff
28   must have leave of court to engage in early (or expedited or expedient) discovery.

                                                         2
                                                                                            17-cv-02592-JLS-JLB
